MEMORANDUM **
William Edward Morehead appeals the district court’s denial of his habeas petition. See 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
This court granted a certificate of appealability on the question of “whether the district court properly dismissed petitioner’s ineffective assistance of counsel claim on ground that petitioner failed to specify which issues should have been raised by appellate counsel.” Unfortunately for Morehead, there is no mention of that issue in his opening brief, and it is therefore waived. Because Morehead has waived the only issue properly before us, we must dismiss his appeal. See United States v. Nunez, 223 F.3d 956, 958-59 (9th Cir.2000); Jones v. Wood, 207 F.3d 557, 562 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.